DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	The examiner notes the special definitions provided by the applicant in the original disclosure (see par. [0013] of the pg-publication):
In the present disclosure, when the term "distal" is used, this refers to a direction pointing away from the dose delivery site.  When the term "distal part/end" is used, this refers to a part/end of the delivery device, or the parts/ends of the members thereof, which under use of the medicament delivery device is/are located furthest away from the dose delivery site.  Correspondingly, when the term "proximal" is used, this refers to the direction pointing to the dose delivery site.  When the term "proximal part/end" is used, this refers to the part/end of the delivery device, or the parts/ends of the members thereof, which under use of the medicament delivery device is/are located closest to the dose delivery site.



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“anti-slipping arrangement” in claims 8 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0016]-[0017] and [0066] for the corresponding structure for the anti-slipping arrangement.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 3, 11 and 16-17 are objected to because of the following informalities:
On line 4 of claim 1, “its distal surface” should read “the distal surface” to provide proper antecedent basis.
On line 3 of claim 3, “its proximal end” should read “the proximal end” to provide proper antecedent basis.
On line 4 of claim 3, “its distal end” should read “the distal end” to provide proper antecedent basis.
On line 2 of claim 11, “areas and at the” should read “areas at the” to correct a minor grammatical error.
On line 3 of claim 16, “the distal end cross-section” should read “the distal end cross-sectional area” to provide proper antecedent basis.
On line 5 of claim 16, “cross sections” should read “cross-sectional areas” to provide proper antecedent basis.
On line 5 of claim 16, “wherein the elongated body” should be deleted because the phrase appears to be an inadvertent error.
On lines 1-2 of claim 17, “proximal cross-section” should read “the proximal cross-sectional area” to provide proper antecedent basis.
On line 2 of claim 17, “distal cross section” should read “the distal cross-sectional area” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericson (US 3,635,218).

In regard to claim 2, Ericson discloses wherein the distal surface (34) of the distal end (area at 34) is arranged substantially perpendicular to the longitudinal axis of the medicament delivery device (10) (clearly shown in Figures 1 and 4).
In regard to claim 3, Ericson discloses wherein the elongated body (4, 5, 10, 12) has a shape (at least cylindrical at 4, tapered cone at 5, bulb at 12), wherein a cross-sectional area of the medicament delivery device body perpendicular to the longitudinal axis at its proximal end (area at 7) is smaller than a cross sectional area of the medicament delivery device body at its distal end (area at 34) (clearly shown in any of the figures; nozzle opening 7 is clearly smaller than the distal end surface 34).
In regard to claim 4, Ericson discloses wherein the elongated body (4, 5, 10, 12) of the medicament delivery device is formed by an outer housing shell (hollow cylindrical barrel 4 defines an outer surface and houses internal components thereby meeting the limitations).
In regard to claim 5, Ericson discloses wherein the elongated body  (4, 5, 10, 12) of the medicament delivery device is formed by an outer housing shell (4) and a knob (12; bulb 12 can be considered a knob due to its graspable bulb-shape). 

In regard to claim 7, Ericson discloses wherein the distal surface (34) of the medicament delivery device is flat (see col. 3, lines 55-62).
In regard to claim 8, Ericson discloses wherein the distal surface (34) has an anti-slipping arrangement (material is plastic/rubber/elastomer; see col. 4, lines 19-34; the same materials disclosed by applicant; further, “out-of-round slightly at 34 to form a flattened zone” allows for standing upright; see col. 3, lines 55-62).
In regard to claim 9, Ericson discloses wherein the anti-slipping arrangement comprises at least one of an anti-slipping material (material is plastic/rubber/elastomer; see col. 4, lines 19-34; the same materials disclosed by applicant) and an anti-slipping surface profile (“out-of-round slightly at 34 to form a flattened zone” allows for standing upright; see col. 3, lines 55-62) to ensure a stability of the medicament delivery device in its substantially vertical position.
In regard to claim 10, Ericson discloses wherein the cross-sectional area at the proximal end (area at 7) and the cross-sectional area at the distal end (area at 34) of the medicament delivery device have the same or the different circumferential shapes (cross-sections of both areas are circular).
In regard to claim 12, Ericson discloses wherein the knob is one of a dose setting knob, and a device activating knob, a mixing knob, an unlocking knob and a charging connector knob (knob 12 is configured to draw and expel fluid; see col. 3, lines 6-11; bulb 12 can be considered any of the recited knobs as each knob only recites a different functional modifier).

In regard to claim 14, Ericson discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the distal end (area at 34) is shorter than to the proximal end (area at 7) of the medicament delivery device (see col. 3, lines 55-62; device is configured to stand upright and therefore the center of gravity is closer to the distal end).
In regard to claim 15, Ericson discloses wherein the medicament delivery device (10) is one of an automatic or a manual injection (10 is manually operated) or inhalation device.
In regard to claim 16, Ericson discloses a medicament delivery device (10) comprising: an elongated body (4, 5, 10, 12) having a longitudinal axis, a proximal cross-sectional area (tapered cross-section of 5), a distal end cross-sectional area (at 36) and a flat distal surface (34), where the distal end cross-section (area at 36) is configured with a shape and size such that the elongated body will stand steadily on the flat distal surface (34; see col. 3, lines 55-62), wherein the proximal and distal cross sections are perpendicular to the longitudinal axis (see at least Figures 1 and 4).
In regard to claim 17, Ericson discloses wherein proximal cross-section (tapered cross-section of 5) is smaller than the distal cross section (at 36; specifically the cross-section at nozzle opening 7 is smaller than 36) and the flat distal surface (34) has a cross-sectional area larger than both the proximal cross-sectional area and the 
In regard to claim 18, Ericson discloses wherein the distal surface (34) has an anti-slipping arrangement (material is plastic/rubber/elastomer; see col. 4, lines 19-34; the same materials disclosed by applicant; further, “out-of-round slightly at 34 to form a flattened zone” allows for standing upright; see col. 3, lines 55-62). 
In regard to claim 19, Ericson discloses where the proximal cross-sectional area (tapered cross-section of 5) has a first circumferential shape (truncated cone) and the flat distal surface (34) has a second circumferential shape (circular), where the first and second circumferential shapes are different.
In regard to claim 20, Ericson discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the flat distal surface is shorter than to a proximal end of the medicament delivery device (see col. 3, lines 55-62; device is configured to stand upright and therefore the center of gravity is closer to the distal end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson in view of Fischer et al. (US 2004/0116875; hereafter Fischer).
In regard to claim 11, Ericson fails to expressly disclose wherein at least one of the cross-sectional areas at the proximal and distal ends of the medicament delivery device elongated body has a circumferential shape preventing a rolling of the medicament delivery device when being in a substantially horizontal position.
In a similar art, Fischer discloses a syringe (50) comprising a flange (56) at the distal end, wherein the flange (56) is configured in a polygonal shape and prevents “undesired rolling of the syringe 50 when the syringe 50 is set down” (see par. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson with the polygonal flange of Fischer to provide a syringe with anti-rolling means to prevent the syringe from rolling away when placed down by the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783